DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-24 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by KR 101076144 B1.
Regarding claim 1, KR discloses compensating for changes to a solid aerosol-forming substrate during heating of the substrate by a heating element over a period  (see abstract: translation) containing a first plurality of user puffs or sucks and a second plurality of user puffs (as suction operation containing multiple puffs), the changes comprising warming of the substrate and depletion of the substrate (see translation page 3, paragraph 2-8, page 4, paragraph 1-4 ), the method comprising: compensating for the warming of the substrate by reducing heating of the heating element during the first plurality of user puffs; and after compensating for the warming of the substrate, compensating for the depletion of the substrate by increasing heating of the heating element during the second plurality of user puffs (see page 16, lines 30-37, lines 1-4) .

th paragraph) constituent is delivered during the first plurality of user puffs and the second plurality of user puffs. 
 Regarding claim 3, KR discloses the aerosol constituent comprises nicotine (as it’s tobacco product: see solution L).
Regarding claim 4, KR discloses a property of an aerosol (see abstract) delivered during the first plurality of user puffs and the second plurality of user puffs is consistent. 
Regarding claim 5, KR discloses the property comprises flavour, taste, or feel of the aerosol (see abstract).
Regarding claim 6, KR discloses an aerosol delivered during the first plurality of user puffs is substantially comparable to an aerosol delivered during the second plurality of user puffs (see suction operation: page 2, paragraphs 6-7).
Regarding claim 7, KR discloses the depletion of the substrate changes an amount or distribution of aerosol-forming substituents in the aerosol-forming substrate (as heating stopped: see page 2, paragraphs 7-8).
Regarding claim 8, KR discloses reducing heating of the heating element comprises reducing electrical power supplied to the heating element to reduce a temperature of the heating element to a first temperature (as heating stopped: see page 2, paragraphs 7-8, page 3, 5th paragraph).
Regarding claim 9, KR discloses increasing heating of the heating element comprises increasing electrical power supplied to the heating element to increase a temperature of the heating element to a second temperature higher than the first temperature (see page 4, 3rd & 4th paragraphs).
rd & 4th paragraphs).
Regarding claim 11, KR discloses increasing heating of the heating element comprises further altering the duty cycle of the electric current provided to the heating
element see page 2, paragraphs 7-8, page 3, 5th paragraph).
Regarding claim 12, KR discloses the electrical power supplied to the heating element is controlled based on an electrical resistance of the heating element (see page 4, 3rd & 4th paragraphs).
Regarding claim 13, KR discloses system for compensating for changes to a solid aerosol-forming substrate during heating of the substrate by a heating element over a period containing a first plurality of user puffs and a second plurality of user puffs (see abstract), the changes comprising warming of the substrate and depletion of the substrate, the system comprising the heating element and a controller (see page 4 second paragraph) configured to perform operations comprising: compensating for the warming of the substrate by reducing heating of the heating element during the first plurality of user puffs (as suction operation containing multiple puffs); and after compensating for the warming of the substrate, compensating for the depletion of the substrate by increasing heating of the heating element during the second plurality of user puffs (see page 4, 3rd & 4th paragraphs).
. Regarding claim 14, KR discloses a constant amount of an aerosol constituent is delivered during the first plurality of user puffs and the second plurality of user puffs (see page 3, 4th paragraph).

. Regarding claim 16, KR discloses a property of an aerosol delivered during the first plurality of user puffs and the second plurality of user puffs is consistent (see page 3,  4th paragraph).
 Regarding claim 17, KR discloses the property comprises flavour, taste, or feel of the aerosol (see abstract).
Regarding claim 18, KR discloses an aerosol delivered during the first plurality of user puffs is substantially comparable to an aerosol delivered during the second plurality of user puffs (see page 4, 3rd & 4th paragraphs).
Regarding claim 19, KR discloses the depletion of the substrate changes an amount or distribution of aerosol-forming substituents in the aerosol-forming substrate (see abstract, as heating stopped: see page 2, paragraphs 7-8, page 3, 5th paragraph).
Regarding claim 20, KR discloses reducing heating of the heating element comprises controlling electrical power supplied to the heating element to reduce a temperature of a heating element to a first temperature (see page 4, 3rd & 4th paragraphs).
Regarding claim 21, KR discloses increasing heating of the heating element comprises controlling electrical power supplied to the heating element to increase the temperature of the heating element to a second temperature higher than the first temperature (see page 4, 3rd & 4th paragraphs).
Regarding claim 22, KR discloses reducing heating of the heating element comprises altering a duty cycle of electric current provided to the heating element.

comprises further altering the duty cycle of the electric current provided to the heating
element (see abstract).
Regarding claim 24, KR discloses the electrical power supplied to the heating element is controlled based on an electrical resistance of the heating element (see page 4, 3rd & 4th paragraphs).
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                  02/22/2022


.